Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 1 of 11
                                                   in TXSD   PagePageID
                                                                  1 of 15#: 1




                                                                     United States Courts
                                                                   Southern District of Texas
                                                      4:21-MJ-1862          FILED
                                                                     September 01, 2021
                                                                 Nathan Ochsner, Clerk of Court
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 2 of 11
                                                   in TXSD   PagePageID
                                                                  2 of 15#: 2
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 3 of 11
                                                   in TXSD   PagePageID
                                                                  3 of 15#: 3
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 4 of 11
                                                   in TXSD   PagePageID
                                                                  4 of 15#: 4
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 5 of 11
                                                   in TXSD   PagePageID
                                                                  5 of 15#: 5
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 6 of 11
                                                   in TXSD   PagePageID
                                                                  6 of 15#: 6
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 7 of 11
                                                   in TXSD   PagePageID
                                                                  7 of 15#: 7
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 8 of 11
                                                   in TXSD   PagePageID
                                                                  8 of 15#: 8
Case 1:21-cr-00142-TFM
   Case                Document11 Filed
        4:21-mj-01862 Document     Filedon
                                         08/27/21
                                           09/01/21Page 9 of 11
                                                   in TXSD   PagePageID
                                                                  9 of 15#: 9
CaseCase
     1:21-cr-00142-TFM Document11 Filed
         4:21-mj-01862 Document   Filedon
                                        08/27/21
                                          09/01/21Page  10 of Page
                                                   in TXSD    11 PageID
                                                                   10 of 15#: 10
CaseCase
     1:21-cr-00142-TFM Document11 Filed
         4:21-mj-01862 Document   Filedon
                                        08/27/21
                                          09/01/21Page  11 of Page
                                                   in TXSD    11 PageID
                                                                   11 of 15#: 11
Case 1:21-cr-00142-TFM
   Case                 Document11-1Filed
         4:21-mj-01862 Document        Filed
                                          on 08/27/21
                                             09/01/21 inPage
                                                         TXSD1 ofPage
                                                                  1 PageID
                                                                      12 of 15#: 12
Case 4:21-mj-01862 Document 1 Filed on 09/01/21 in TXSD Page 13 of 15
ALS District Version 6.2.2 Live                                           Page 1 of 2
       Case 4:21-mj-01862 Document 1 Filed on 09/01/21 in TXSD Page 14 of 15



                             Query     Reports   Utilities   Help   What's New   Log Out

                              U.S. District Court
                   SOUTHERN DISTRICT OF ALABAMA (Mobile)
                CRIMINAL DOCKET FOR CASE #: 1:21-cr-00142-TFM-1


Case title: USA v. Johnson                                     Date Filed: 08/26/2021

Assigned to: District Judge Terry F.
Moorer

Defendant (1)
Kartarius Dewan Johnson
also known as
Tareeq Akhil Anad

Pending Counts                             Disposition
FRAUD BY WIRE
(1-4)
FALSE STATEMENTS TO SBA
(5-8)
FRAUD WITH IDENTIFICATION
DOCUMENTS
(9-15)
FALSE STATEMENT TO A FED
AGENCY
(16)

Highest Offense Level (Opening)
Felony

Terminated Counts                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                 Disposition
None




https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?104358417830031-L_1_0-1                         9/1/2021
ALS District Version 6.2.2 Live                                           Page 2 of 2
       Case 4:21-mj-01862 Document 1 Filed on 09/01/21 in TXSD Page 15 of 15




Plaintiff
USA                                              represented by Justin David Roller
                                                                DOJ-USAO
                                                                Southern District of Alabama
                                                                63 South Royal Street, Suite 600
                                                                Mobile, AL 36602
                                                                251-441-5845
                                                                Fax: 251-441-5131
                                                                Email: justin.roller@usdoj.gov
                                                                Email: justin.roller@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant U.S. Attorney
                                                                Bar Status: Federal Government

                                                                Sinan Kalayoglu
                                                                U.S. Attorney's Office
                                                                63 S. Royal St., Rm. 600
                                                                Mobile, AL 36602
                                                                251-441-5845
                                                                Email: Sinan.Kalayoglu@usdoj.gov
                                                                Email: Sinan.Kalayoglu@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Assistant U.S. Attorney
                                                                Bar Status:
 Email All Attorneys
 Email All Attorneys and Additional Recipients


 Date Filed        # Docket Text
 08/27/2021        1   INDICTMENT as to Kartarius Dewan Johnson (1) count(s) 1-4, 5-8, 9-15, 16.
                       FORFEITURE NOTICE (Attachments: # 1 Penalty Page, # 2 Signed Indictment)
                       (mpp) (Entered: 08/27/2021)
 08/31/2021        3   Warrant Returned Executed on 08/31/2021 as to Kartarius Dewan Johnson.
                       Arrest out of District. (cjr) (Entered: 08/31/2021)




https://alsd-ecf.sso.dcn/cgi-bin/DktRpt.pl?104358417830031-L_1_0-1                             9/1/2021
